Order entered January 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00020-CR

                             STEPHEN LEN HEJNY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-1258342

                                           ORDER
        We GRANT Official Court Reporter Joseph E. Phillips’s January 10, 2013 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on February 7,

2013.


                                                      /s/   LANA MYERS
                                                            JUSTICE